Title: To George Washington from William Crawford, 15 November 1772
From: Crawford, William
To: Washington, George



Sir
[c.15 November 1772]

I should be Glad to know Maters was Setled at Fredriksburgh at the Last Meeting of the Officers in regard to our Lands under his Majesties Proclamation.
You may Depend on my taking Every Steep in my Power to finish the soldiers Land this fall and winter and as soon as any

can be don it shall be sent to you by the hand of som person ho shall bring it to you Emedetly.
I waited on Colo. Mason on my Re turn hom and have agreed with him to Survay the Ohio Land as soon as the Land for the Soldiers is done.
I am indepted to Mr Hite for som goods had Last spring of him before I want down the River—and I am obliged to give him an order on you for som mony which I hop youl pay as soon as you get it in your hands, Any news you may hear toward the new Goverment that may concearn me I Should be glad to hear as soon as Convenant. Your Land on Chertees is Safe yeat but how Long they may Continue so I dont now as the People at that time going to setle on them that we com down was Driven of and attempt to Return in the Spring, I Shall Setle Som man on them if Posable and hop by that means to Secure them Every thing in my Power shall be don and they must be Strong then me and my Party if the take them I have Agreed to pay twenty pounds for Mr Stephensons Estate to you which I Should be Obliged to you for and I am With due Regard your very Hume Sarvant

Wm Crawford

